 


109 HR 2211 IH: To limit liability under the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 for service station dealers with respect to the release or threatened release of recycled oil.
U.S. House of Representatives
2005-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2211 
IN THE HOUSE OF REPRESENTATIVES 
 
May 10, 2005 
Mr. Capuano (for himself, Mr. Sessions, Mr. Bass, Mr. Bradley of New Hampshire, Mr. Frank of Massachusetts, Mr. Lynch, Mr. McGovern, Mr. Manzullo, Mr. Meehan, Mr. Michaud, Mr. Neal of Massachusetts, and Mr. Pascrell) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To limit liability under the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 for service station dealers with respect to the release or threatened release of recycled oil. 
 
 
1.AmendmentSection 114(c) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9614(c)) is amended by adding at the end the following new paragraph: 
 
(5)Prior to effective dateNo person (including the United States or any State) may recover, under the authority of subsection (a)(3) or (4) of section 107, from a service station dealer for any response costs or damages resulting from a release or threatened release of recycled oil, or use the authority of section 106 against a service station dealer other than a person described in subsection (a)(1) or (2) of section 107, with respect to any period between November 8, 1986, and the effective date described in paragraph (4), if the service station dealer had complied with all applicable laws and regulations relating to the disposal of such oil.. 
 
